Citation Nr: 1515357	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for lower extremity sciatica.

5.  Entitlement to service connection for cervical spine disorder.

6.  Entitlement to service connection for right upper extremity radiculopathy.

7.  Entitlement to service connection for left upper extremity radiculopathy.

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for fractured ribs.

11.  Entitlement to service connection for a blood condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to September 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a Travel Board hearing before the undersigned at the Hartford, Connecticut, RO.  The transcript of the hearing is of record. 

The Virtual VBMS paperless claims processing system was reviewed in conjunction with this claim.  


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the claim of service connection for bilateral hearing loss. 

2.  The evidence received since the August 2003 rating decision does relate to an unsubstantiated fact in the previously denied claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  An unappealed August 2003 rating decision denied the claim of service connection for a lumbar spine disorder.

4.  The evidence received since the August 2003 rating decision does relate to an unsubstantiated fact in the previously denied claim and raises a reasonable possibility of substantiating the claim for service connection for lumbar spine disorder.

5.  Resolving all doubt in the Veteran's favor, the currently demonstrated lumbar spine disability was caused by the Veteran's active duty service.

6.  Resolving all doubt in the Veteran's favor, the currently demonstrated lower extremity sciatica is secondarily related to the Veteran's lumbar spine disability.

7.  Resolving all doubt in the Veteran's favor, the currently demonstrated cervical spine disability was caused by the Veteran's active duty service.  
8.  Resolving all doubt in the Veteran's favor, the currently demonstrated right upper extremity radiculopathy is secondarily related to the Veteran's cervical spine disability.

9.  The more probative evidence of record fails to demonstrate that the Veteran has left upper extremity radiculopathy that is related to his active duty service.

10.  The evidence fails to demonstrate that the Veteran has current bilateral hearing loss for VA purposes.

11.  The more probative evidence of record fails to demonstrate that the Veteran has a right shoulder disability that is related to his active duty service.

12.  The more probative evidence of record fails to demonstrate that the Veteran has residuals of fractured ribs that are related to his active duty service.

13.  The more probative evidence of record fails to demonstrate that the Veteran has a blood condition that are related to his active duty service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for lumbar spine disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The August 2003 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for the establishment of service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

6.  The criteria for the establishment of service connection for lower extremity sciatica are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

7.  The criteria for the establishment of service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

8.  The criteria for the establishment of service connection for right upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

9.  The criteria for the establishment of service connection for left upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

10.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

11.  The criteria for the establishment of service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

12.  The criteria for the establishment of service connection for residuals of rib fracture are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

13.  The criteria for the establishment of service connection for a blood condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a July 2011 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claims of entitlement to service connection for bilateral hearing loss and a lumbar spine disorder were originally denied by a rating decision dated August 2003.  The Veteran was notified in a letter dated in August 2003.  The basis for the original denial for a lumbar spine disability was a lack of a nexus linking the Veteran's current back disorder to his active duty service.  The basis for the original denial for bilateral hearing loss was the lack of a current disability.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2014).

The Veteran filed a claim to reopen in June 2011.  The Veteran was notified that both claims had been previously denied.  The evidence added to the record included various statements from the Veteran including those made at his June 2013 Travel Board hearing and new VA examinations.  The Board has carefully reviewed the newly submitted evidence.  And determined that the evidence is both new and material because it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss and a lumbar spine disorder.  The evidence provides information regarding nexus opinions and diagnoses.    

As this newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a lumbar spine disorder is granted.  38 C.F.R. § 3.156(a).

Service Connection

The Veteran seeks service connection for bilateral hearing loss, a lumbar spine disability, lower extremity sciatica, a cervical spine disorder, left upper extremity radiculopathy, right upper extremity radiculopathy, a right shoulder disorder, fractured ribs and a blood condition.  The Veteran contends that each of his orthopedic claims is the result of an incident in service in which he had to eject from a jetplane following a midair collision.  The Board finds that in resolving all doubt in theVeteran's favor, his claims for a lumbar spine disability, lower extremity sciatica, a cervical spine disability, right upper extremity radiculopathy are supported by the evidence and those claims will be granted.  However, there is no competent, probative evidence linking his claimed disorders of left upper extremity radiculopathy, bilateral hearing loss, a right shoulder disability, residuals of a fractured rib, or a blood condition to military service and those claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").    Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

I.  Lumbar Spine and Cervical Spine

The Veteran is currently diagnosed with a low back strain and degenerative disc disease of the cervical spine as noted on the September 2011 VA examination and therefore has a current disability with regard to his lumbar and cervical spine as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records note that the Veteran was involved in a midair collision while flying a jetplane and that he was forced to eject from the plane.  He contends that he hurt his back both from the impact with the canopy and jarring from the opening of the parachute and the landing.  Records associated with the accident failed to note low back or neck complaints, but an in-service, August 1993 treatment record noted that the Veteran had back pain by history that he reported was associated with the 1990 crash.  He was asymptomatic at the time.

The Veteran was afforded a VA examination to address his lumbar spine disorder in September 2011.  The examiner noted that the Veteran did not have arthritis.  The examiner noted that the treatment reports failed to note any low back complaints following the Veteran's ejection incident in 1990.  Additionally, subsequent flight examinations failed to note any complaints.  Indeed, the examiner noted that the Veteran's service treatment records were absent any treatment of low back pain or sciatic pain.  The Veteran's 1999 Separation examination noted intermittent low back pain, but the etiology of the pain was not clear.  The examiner noted that there were no complaints of record until a 2005 private medical record which diagnosed sciatica.  There are no other records noting low back or sciatic pain after 2005.  Subsequent VA x-rays showed no evidence of any degenerative changes to the low back.  The Veteran was diagnosed with mechanical low back strain with subjective report of right radicular, sciatic pain.  The examiner opined that there was no current evidence to support a chronic low back condition stemming from service.  The Veteran had mild to moderate functional impairment which was subjectively reported.

The Veteran's neck claim was also addressed in the September 2011 VA examination.  The Veteran reported that he developed a pinched nerve in his upper neck which began as a tingling sensation and then developed into neck stiffness following his 1990 plane crash.  He stated he would treat this by massaging and manipulating his arm for a while to make the pain go away.  He further noted that his neck problems worsened following an April 2010 incident when he developed a pinching in the neck after performing push ups.  He received an MRI following the incident, which revealed a herniated disc in the cervical spine.  The Veteran reported constant stiffness in his neck and a dull pain in the upper part of his shoulder blade.  The examiner determined that the Veteran did not have a chronic neck condition stemming from service, but rather only a once a year pinching condition that lasted a week.  Furthermore, the Veteran's significan neck pain did not start until 2010 following the incident with the push-ups.  The examiner noted that he was unable to reconcile the different reported levels of disk herniation in the MRI report and private medical records.  

The Veteran submitted a June 2011 letter from his treating physician which noted that while the Veteran had not experienced serious lumbar or cervical spine injury at the time of his ejection during the midair collision, the Veteran developed lumbar and cervical spine pain over the years which was directly attributable to the physical stresses of the ejection sequence.  The examiner further noted that he was the senior aviation medical examiner for the Federal Aviation Administration (FAA) and that he was previously on active duty as a flight surgeon for the United States Air Force.  In his previous capacity he saw many other patients that had survived ejections from jetplanes and the symptoms experienced by the Veteran were highly likely in each instance where ejection had occurred.  

As the Veteran has a current disability and some indication of in-service incurrence and a positive nexus opnion, the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for a lumbar spine disability and a cervical spine disability are approximated.  

II.  Lower Extremity Sciatica

The Veteran contends he has pain radiating into his right leg as a result of his lumbar spine disorder.  The September 2011 VA examination noted that the Veteran had radiculopathy as a result of his lumbar spine disability that radiated intermittent, mild pain into the Veteran's right leg.  The examiner noted that the Veteran had sciatica because the nerve roots involved were L4, L5, S1, S2, and S3.  

The Board notes that the evidence supports the Veteran's contentions.  As the Veteran has been granted service-connection for his lumbar spine disability and it has been determined that the Veteran's sciata of the right lower extremity is proximately due to or the result of his lumbar spine disability, the Board notes that secondary service connection for right lower extremity sciatica is warranted.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
III.  Upper Right and Left Extremity Radiculopathy

The Veteran contends that he has radiculopathy in his right and left arm as a result of his cervical spine disability.  The Veteran's upper extremity radiculopathy is addressed in the September 2011 VA examination.  The Veteran noted that he had tingling in his arm when he would have a flare-up with his cervical spine.  The examiner noted that the Veteran had right arm radiculopathy with intermittent mild pain.  The radiculopathy involved the C8-T1 nerve roots.  The examiner determined that the Veteran's right arm radiculopathy was most likely related to his more recent 2010 acute cervical disk herniation and not related to the Veteran's service.  The examination did not find any radiculopathy for the left upper extremity.

The Board notes that a current disability is a requirement for service connection and as there was no evidence of a current diagnosis of left upper extremity radiculopathy, service connection must be denied for this claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board notes that the evidence supports the Veteran's contentions with regard to the right upper extremity.  As the Veteran has been granted service-connection for his cervical spine disability and it has been determined that the Veteran's radiculopathy of the right upper extremity is proximately due to or the result of his cervical spine disability, the Board notes that secondary service connection for right upper extremity radiculopathy is warranted.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  While it is noted that the radiculopathy was related to the more recent injury of the neck, the evidence suggests that the Veteran's neck complaints were ongoing and the more recent incident was the result of the already existing neck problem related to service.  

IV.  Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels.

The pertinent evidence shows that a VA audiological examination dated February 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
20
15
15
20
25

Given the above puretone thresholds and the fact that the Veteran did not have less than 94 percent speech recognition bilaterally on the Maryland CNC Test, the February 2012 VA examination indicated that the Veteran did not have hearing loss for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show hearing loss for VA purposes, service connection is not warranted for this disorder.

While the Board notes and concedes that the Veteran experienced excessive noise exposure during active duty service, as there is no current disability for VA purposes, there can be no link between the in-service exposure and a current disability.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Therefore, his opinion as to whether he has hearing loss for VA purposes is entitled to little to no probative weight.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995).  In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements.

Therefore, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be denied, as the Veteran does not exhibit hearing loss for VA purposes.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

V.  Right Shoulder Disability

The Veteran contends that he hurt his shoulder during the August 1990 ejection incident.  The Veteran was diagnosed with right shoulder strain in the September 2011 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records indicated that the Veteran reported pain in his shoulder following the August 1990 ejection incident.  The Veteran was diagnosed with probable mild cuff injury which was resolving at the time of the examination.  

The Veteran was afforded a VA examination that addressed the right shoulder in September 2011.  The Veteran reported at that examination that he injured his shoulder in 2005 after he slipped and fell backwards while playing roller hockey.  He said he landed on the hockey stick.  He reported persistent pain in both shoulders following the accident.  The examination noted no functional loss with regard to either shoulder.  The examiner determined that there was no current evidence of any chronic right shoulder condition related to his active duty service.  The examiner noted that the in-service record only postulated a rotator cuff strain and there was no mention of a dislocation noted in the service treatment records.  Additionally, the examiner noted the 2005 injury which was more likely the explanation of any recent shoulder discomfort, there was no functional loss reported by the Veteran.  

In this instance, the evidence fails to demonstrate the Veteran's right shoulder warrants service connection on a direct basis.  In this regard the Board notes that while the Veteran has a current disability and he reported pain during active duty service, there is no credible objective evidence linking the Veteran's current right shoulder strain to any right shoulder pain experienced during his active duty service.  It was noted that the Veteran's right shoulder disability in service was noted to be resolving.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The September 2011 VA examiner's opinion reflects review of the Veteran's treatment records and provides reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran can attest to having pain as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's current right shoulder condition is a chronic condition related to shoulder pain experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's current right shoulder condition is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has a right shoulder condition related to his active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a right shoulder condition that is related to his active duty service.

The September 2011 VA examiner's opinion regarding the etiology of the Veteran's right shoulder condition is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's right shoulder condition.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right shoulder condition must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

VI.  Fractured Ribs

The Veteran contends that he is entitled to service connection for fractured ribs related to his active duty service.

The Board notes that the Veteran complained of pain in his ribs multiple times during active duty service.  In an x-ray report associated with his August 1990 ejection incident it was noted that no definite rib deformities were seen.  It was determined that the Veteran had a normal chest x-ray.  The Veteran again reported chest pain in September 1991 after trauma to his left anterior chest while playing football.  X-ray reports associated with that injury noted no evidence of fracture or pulmonary abnormality.  
The evidence of record does not demonstrate that the Veteran has a current disability with regard to any residuals of any injury to the ribs during his active duty service.  Moreover, as the evidence did not demonstrate that the Veteran's in-service complaints of pain were associated with any fracture of the ribs, his in-service complaints appeared to be acute.  

In this instance, the evidence fails to demonstrate the Veteran has any rib fractures which warrant service connection on a direct basis.  In this regard the Board notes that while the Veteran had complaints of rib pain during active duty service, there is no credible objective evidence linking the Veteran's rib injuries experienced during his active duty service with any current disability.  It has been repeatedly noted that the Veteran's rib injuries in service were associated with incidents of costochondritis, but not fractures of the ribs and therefore are acute incidents.  

As there is no current disability of residuals of any rib injury, service connection must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for rib fractures must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

VII.  Blood Condition

The Veteran contends that he is entitled to service connection for a blood condition related to his active duty service.

There is no evidence of record that the Veteran complained of any blood condition during his active duty service  The evidence of record also does not demonstrate that the Veteran has a current disability with regard to blood condition that is related to any blood condition during his active duty service.  
In this instance, the evidence fails to demonstrate the Veteran has any blood condition which warrants service connection on a direct basis.  In this regard the Board notes that while the Veteran had complaints of rib pain during active duty service, there is no credible objective evidence linking any current blood condition to any blood condition experienced during his active duty service.  

As there is no current disability of a blood condition or any evidence of complaints of a blood condition during active duty service, service connection must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a blood condition must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted, to that extent.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a lumbar spine disorder is granted, to that extent.

Service connection for a lumbar spine disability is granted.

Service connection for lower extremity sciatica is granted.

Service connection for a cervical spine disability is granted.

Service connection for right upper extremity radiculopathy is granted.

Service connection for left upper extremity radiculopathy is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a right shoulder disability is denied.

Service connection for rib fractures is denied.

Service connection for a blood condition is denied.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


